DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s paper filed on 6/29/2022 have been received and entered. Claims 10, 12, 13, 18, 20 and 23 have been amended. Claims 1-9 and 11 have been cancelled. Claims 10 and 12-24 are pending in the application.
In the sheet of amendment to the drawings that applicant submitted on 6/29/2022, indicated “Please amend Figures 9, 10 and 17 as indicated in the attached replacement sheets”. However, only attached replacement sheet of amend figure 17 in the file. There are no attached replacement sheets of amend figures 9 and 10 in the file. 
The information disclosure statement filed 6/29/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. There is no eligible copy of cited reference CN 108687761A that listed in form 1449.
Applicant’s remark has been considered, and it appeared to overcome the Rejection under 35 U.S.C. 112 in the record.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harmohinder S. Bedi on 8/3/2022.
The application has been amended to correct typo error as follows: 
In the sheet of amendment to the specification that applicant submitted on 6/29/2022, correct “Please amend paragraphs 6, 62, 174 and 175” to --Please amend paragraphs 0006, 0062 and 00169--

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 10 and 12-24 are allowable because the prior art of record fail to teach or render obvious the amended claims 10 and 20.
Regarding claims 10 and 20, none of the prior art of record teaches or suggests interrelationship performance operation of “…placing, using said audio load/unload robot, said multiple test devices, one said test device at a time, on said multiple vacant audio testing jigs until said multiple vacant audio testing device jigs are filed and said multiple test devices fill said multiple vacant audio testing jigs to produce multiple occupied audio testing jigs inside said audio testing subsystem; downloading…; testing…; generating an audio test result, which indicates whether said test device passed or failed said testing audio functionalities; conveying, using said audio load/unload robot said test device present at said occupied audio testing jig to an audio unload conveyor, if said audio test result indicates that said test device passed said testing audio functionalities; and removing, using said audio load/unload robot, said test device from said occupied audio testing jig to an audio reject conveyor, if said audio test result indicates that said test device failed said testing audio functionalities.” (claim 10); “…installing on said test device, using a download robot including a download test application connector, a wireless connection profile that enable a wireless connection between said test device and a test application controller, wherein said download loading/unloading robot is different from said download robot; conveying, using said download loading/unloading robot and a touch screen panel loading /unloading robot, said test device from said download testing subsystem to a TSP testing subsystem; launching…; retrieving, using said wireless connection, from said test device, a device identification code of said test device, wherein a communication network uses said device identification code to identify said test device and to cease unauthorized use of said test device in an operational state; testing, using an audio robot, audio functionalities of said test device in an audio subsystem, which is arranged after said TSP test subsystem; obtaining audio test results of said test device generated from said testing of audio functionalities; and associating and storing, using said test application controller, said audio test result of said test device with said device identification code of said test device” (claim 20). 
The prior arts, Diperna et al (US 20160187876) in view of Miller et al (US 6008636) and further in view of Yang et al (US 20170024707) discloses an automates testing system and testing subsystem for various functionalities with multiple jigs (Diperna et al, figures 3, 36, 37) and in robotic system contact with screen and load and unloading device (Diperna, pars 0067, 0115). Miller et al discloses camera load convey for carrying test device and removing from camera load/unload region of camera test subsystem (Miller et al, figure 3, items 130, 131, 140); Yang et al discloses robotic controls testing audio functionalities of test device, in an audio testing subsystem (Yang et al, figure 3, items 332, 360), but do not expressly disclose the above features of claims 10 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Diperna et al (US 10491314) discloses smart box automatic feature testing of smart phones and other devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/               Primary Examiner, Art Unit 2865